Citation Nr: 1000569	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from 12 January to 14 April 
1971.

This appeal to the Board of Veterans Appeals originally arose 
from a June 2000 rating action that denied service connection 
for PTSD and a seizure disorder on the grounds that new and 
material evidence to reopen the claims had not been received.

By decision of May 2004, the Board reopened the claims for 
service connection for PTSD and a seizure disorder on the 
basis of new and material evidence, and remanded the claims 
for service connection on the merits to the RO for further 
development of the evidence and for due process development.

In September 2005, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in Washington, D.C.  A transcript of the hearing 
is of record.

By decision of December 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In December 2006, the undersigned VLJ granted the veteran's 
then-representative's November 2006 motion to advance this 
appeal on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

By decision of December 2006, the Board denied service 
connection for PTSD and a seizure disorder.  The Veteran 
appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By June 2009 Memorandum Decision, 
the Court vacated the Board's December 2006 decision and 
remanded the matters to the Board for further proceedings 
consistent therewith.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) and the Court's 
decision, the Board finds that all notice and development 
action needed to render a fair decision on the claims on 
appeal has not been accomplished.

The Veteran contends that he has PTSD and a seizure disorder 
as a result of alleged personal trauma, i.e., being kicked in 
the head by a drill instructor during basic military training 
in March or April 1971.  He asserts that he was hospitalized 
after the assault for a length of time variously described as 
2 days to 3 weeks at the Balboa Naval Medical Center (NMC) in 
California.  He variously states that he first had a seizure 
in service after he was assaulted, or on the first morning of 
his return home from service, which seizure was witnessed by 
his parents, who took him to a hospital, where he was told by 
medical personnel that he had temporal lobe seizures and 
placed on medication.

Appellate review discloses that the veteran's service medical 
records may be incomplete, and include no record of treatment 
for a reported head injury at the Balboa NMC.  The Board 
finds that the RO should contact the National Personnel 
Records Center (NPRC), the service department, and the Balboa 
NMC, as appropriate, and obtain the Veteran's complete 
service medical records, to include any records of treatment 
for a head injury at the Balboa NMC during March or April 
1971.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c)(1).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC, the 
service department, and the Balboa NMC, 
California, as appropriate, and obtain 
the Veteran's complete service medical 
records, to include any records of 
treatment for a head injury at the Balboa 
NMC in March or April 1971.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the claims on appeal remain 
denied, the RO must furnish the Veteran 
and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

